Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment & remarks filed on 09/03/2021.
Claims 1, 6-9, 14-17 and 19-20 are currently pending.
Claims 1, 6, 8-9, 14, 16-17 and 19-20 are currently amended.
Claims 2-5, 10-13 and18 are canceled.
Claims 1, 6-9, 14-17 and 19-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 6-9, 14-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 4, 7-9, 12, 15-17, 19 of U.S. Patent No. 10,716,032 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 9 & 17 of the instant application merely broaden the scope of claims 1, 9, 17 of U.S. Patent No. 10,716,032 B2 by omitting limitations, such as determining, by the UE based on connection parameter information corresponding to at least one existing packet data network (PDN) connection; and wherein the connection parameter information comprises a service feature indicator, and a service feature indicator corresponding to the existing target PDN connection satisfies a service feature condition required by the service flow. 

The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10,716,032 B2.  The differences have been color coded.
Claim # in Instant Application
(16/908, 309)
Claim # in U.S.  Patent No. 10,716,032 B2
 [Claim 1]   A path processing method for a user equipment, comprising: 

determining whether there is an existing communication connection for a service flow, wherein a transmission latency corresponding to the existing communication connection satisfies a  transmission latency condition required by the service flow; and 







in a case of determining that there is the existing communication connection, sending a service packet in the existing communication connection; or 


in a case of determining that there is no existing communication connection whose transmission latency satisfying the transmission latency condition required by the service flow, establishing a new communication connection for the service flow, and sending a service packet in the new communication connection, wherein a transmission latency corresponding to the new communication connection satisfies the  transmission latency condition  required by the service flow.

determining, by the UE based on connection parameter information corresponding to at least one existing packet data network (PDN) connection, whether there is an existing target PDN connection satisfying a target connection condition among the at least one existing PDN connection, wherein the connection parameter information comprises a service feature indicator, and a service feature indicator corresponding to the 
 in response to that there is the existing target PDN connection satisfying the target connection condition, transmitting, by the UE, a service packet of the service flow using the existing target PDN connection; and
 in response to that there is no the existing target PDN connection satisfying the target connection condition, initiating, by the UE, establishment of a target PDN connection satisfying the target connection condition, and transmitting the service packet of the service flow using the established existing target PDN connection.

8
7
4
8
7
9
9
14
16
15
12
16
15
17
17
19
19


Claim 20 is also rejected for depending from a rejected base claim.


Claim Rejections – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Radhika Roy (EP 1091528 A2) in view of Axel Klatt et al (US 20090040966 A1).
For Claim 1, Roy discloses a path processing method for a user equipment (Roy, in Figure 1, teaches terminal  102), comprising:
 determining whether there is an existing communication connection for a service flow  (Roy, in ¶ 0025, lines 25-27, teaches determine if the networks can satisfy the communication request at the QOS level requested by the terminals), wherein a transmission latency corresponding to the existing communication connection satisfies a  transmission latency condition required by the service flow  (Roy, in ¶ 0024, teaches that the requested QOS portion of the communication request can include an indication of the QOS with which the calling terminal 102 desires to conduct the communication …the terminals 102,104 may request a high, medium or low quality video service and a high, medium or low quality audio service using some performance parameters in accordance to the QOS services classes. Roy, in ¶ 0055, lines 7-9, teaches that the network offers Guaranteed Service QOS using parameters such as peak rate, delay and delay variation); and
 in a case of determining that there is the existing communication connection, sending a service packet in the existing communication connection  (Roy, in ¶ 0019, teaches that if the network 101 is able to establish a communication at the requested QOS, …, then a connection can be established between the terminals 102 and 104 across the network 101); or 
in a case of determining that there is no existing communication connection whose transmission latency satisfying the transmission latency condition required by the service flow (Roy, in ¶ 0027, lines 1-4, teaches that if the various networks cannot satisfy the request, then the network/link layer entities, having the translated information of the QOS from the mapping entity, can alternatively query other combinations of networks in an attempt to satisfy the communication request. Roy also teaches, in ¶ 0055, lines 7-9, that the QOS parameters can be peak rate, delay and delay variation).
	Roy does not expressly disclose establishing a new communication connection for the service flow, and sending a service packet in the new communication connection, wherein a transmission latency corresponding to the new communication  transmission latency condition  required by the service flow.
However, Klatt, in analogous art, teaches establishing a new communication connection for the service flow, and sending a service packet in the new communication connection, wherein a transmission latency corresponding to the new communication connection satisfies the  transmission latency condition  required by the service flow (Klatt, in ¶ 0088, lines 4-5, teaches that if packets arrive for a UE and there is no connection to the UE appropriate to the quality of service. In lieu of a modification to an existing connection, it can be useful here to set up a new connection, particularly if the packets to be transmitted via the new connection can be separated from the other packets in a useful fashion by means of a packet filter. Klatt also teaches, in ¶ 0003, that the quality of service profile can be in the form of a parameter set (for example, data throughput, delay during transmission, prioritization)); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Roy with Klatt’s the quality of service data. The motivation is to assure the transmission of packets in the uplink and downlink in accordance with the quality of service [Klatt: in ¶ 0095, lines 4-6]). 
For Claim 2, Roy discloses a path processing method, wherein in the case of determining there is the existing communication connection, the service feature indicator corresponding to the existing communication connection comprises a transmission latency corresponding to the existing communication connection (Roy, in ¶ 0042, lines 1-4, teaches that each network potentially utilizes different parameters to satisfy a particular QOS service request … For have a delay, bit-rate, error rate or the like different from another one of the networks).
For Claim 3, Roy discloses a path processing method, wherein in the case of determining there is no existing communication connection, the service feature indicator corresponding to the new communication connection comprises a transmission latency corresponding to the new communication connection (Roy, in ¶ 0042, lines 1-4, teaches that each network potentially utilizes different parameters to satisfy a particular QOS service request … For example, at any given time, one of the networks can have a delay, bit-rate, error rate or the like different from another one of the networks).
For Claim 4, Roy discloses a path processing method, wherein in the case of determining there is the existing communication connection, the service feature indicator corresponding to the existing communication connection comprises a packet loss rate corresponding to the existing communication connection (Roy, in ¶ 0042, lines 1-4, teaches that each network potentially utilizes different parameters to satisfy a particular QOS service request … For example, at any given time, one of the networks can have a delay, bit-rate, error rate or the like different from another one of the networks).
For Claim 8, Roy discloses all of the claimed subject matter with the exception of obtaining the  transmission latency corresponding to the existing communication connection from a control plane network element in a process of establishing the existing communication connection.
 However, Klatt, in analogous art, teaches obtaining the transmission latency corresponding to the existing communication connection from a control plane network element in a process of establishing the existing communication a TCL value-predetermined, core network-specific description of the parameters of the core network connection, which the CN uses to control the core network connection with regard to guaranteeing the quality of service. Klatt, in ¶ 0035, lines 7-10, teaches that the TCL that applies to this connection is added, which indicates that the packet should be forwarded via the core network with the quality of service established for the connection); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Roy with Klatt’s the quality of service data. The motivation is to assure the transmission of packets in the uplink and downlink in accordance with the quality of service [Klatt: in ¶ 0095, lines 4-6]). 
For Claims 9 and 17, please refer to the rejection of Claim 1, above.
For Claims 16 and 20, please refer to the rejection of Claim 8, above.


Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. Examiner will respond in the rebuttal that follows:

I.  Double Patenting
The outstanding nonstatutory double patenting rejection is hereby maintained for failure to timely file the necessary terminal disclaimer.



Claim rejections under 35 U.S.C. § 103
Examiner respectfully disagrees with Applicant’s argument that the cited references fail to disclose or suggest the limitation “in a case of determining that there is the existing communication connection, sending a service packet in the existing communication connection,” as required in claim 1 (see page 6).
The reason being Roy teaches in ¶ 0058 “the QOS mapping entity receives a communication request for QOS services from an end user. The communication request can contain a QOS request which indicates a QOS level that the end-user wishes to establish a communication”. Examiner argues that for this QoS request to be received, there needs to be an existing connection. Therefore, contrary to Applicant’s argument, Examiner believes that Roy, in fact, teaches “in a case of determining that there is the existing communication connection, sending a service packet in the existing communication connection,” as required in claim 1.
Additionally, Applicant appears to admit, in arguments (see page 7), that Klatt teaches an existing connection in “when the quality of service of the existing connection is not commensurate with the service”.  Examiner would like to point out that MPEP 2145 admonishes Applicant to beware that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”  
Consequently, Examiner believes that the applied art teaches “in a case of determining that there is the existing communication connection, sending a service packet in the existing communication connection,” as required in claim 1.

in a case of determining that there is no existing communication connection whose transmission latency satisfying the transmission latency required by the service flow, establishing a new communication connection for the service flow, and sending a service packet in the new communication connection,” as required in claim 1 (see page 7).
The reason being Klatt teaches, in ¶ 0088, lines 4-5, that if packets arrive for a UE and there is no connection to the UE appropriate to the quality of service. In lieu of a modification to an existing connection, it can be useful here to set up a new connection, particularly if the packets to be transmitted via the new connection can be separated from the other packets in a useful fashion by means of a packet filter. 
Klatt further teaches, in ¶ 0003, that the quality of service profile can be in the form of a parameter set (for example, data throughput, delay during transmission, prioritization).
Therefore, Examiner respectfully submits that the cited prior art references, Roy and Klatt, in combination, disclose all of the features set forth in claim 1.

As for Applicant citing Klatt’s ¶ 0039-0040 (not used in the rejection), Examiner would just like to mention MPEP [2145 (II)].  MPEP [2145 (II)] states in part that: Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.)

Accordingly, for at least this reason, Examiner respectfully submits that Claim 1 is not yet patentable over the cited references.
Independent claims 9 and 17 recite apparatus and non-transitory computer-readable storage medium elements similar to those described above with respect to claim 1. As such, these claims are also rejected over the cited art of record for at least those reasons stated above with regard to claim 1. 
Similarly, claims 6-8, 13-16, 19, and 20 variously depend from the above-noted independent claims and include all of the features recited therein. Accordingly, claims 6-8, 13-16, 19, and 20 are also not yet patentable over the cited art of record for at least depending from rejected base claims, as well as for being rejected on their own merits.


In light of the above rebuttal and rejection, Examiner believes that the basic requirements set by the courts for “establishing prima facie obviousness issuing rejections under 35 U.S.C. § 103. See MPEP § 2143,” have been carried through.  In other words, Examiner believes he has supported the instant rejection under 35 U.S.C. § 103 “with clear articulation of the reason(s) why the claimed invention would have been obvious”.
Accordingly, and in view of the above response, the rejection of claims 1, 6-9, 14-17 and 19-20 in this office action is hereby made final.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sella et al (US 8611355 B1) pertains to a virtual router that determines what .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419